PER CURIAM.
This disciplinary proceeding is before the Court on the complaint of The Florida Bar and the report of the referee recommending that respondent John N. Mayo be suspended from the practice of law for one year. Neither the Bar nor respondent has petitioned for review. We have jurisdiction. Art. V, § 15, Fla.Const.
Respondent was charged with making a payment for services rendered by means of a check that was returned for insufficient funds: Respondent filed no responsive pleadings and did not appear at the final hearing though he received notice. Since no answers or objections to the Bar’s requests for admissions were filed, the referee deemed the matters admitted. The referee found that respondent issued a check for $800.00 to Richard Lord and Associates for services provided. The check was returned for insufficient funds and later attempts at collection were unsuccessful even though respondent gave assurance that he would pay. The referee concluded that respondent had violated Florida Bar Integration Rule, article XI, Rule 11.02(3)(a) and the Florida Bar Code of Professional Responsibility, Disciplinary Rule 1-102(A)(4). The referee recommended that respondent be suspended from the practice of law for one year with reinstatement contingent upon proof of rehabilitation and restitution to Richard Lord and Associates. We adopt the referee’s findings and approve his recommendations.
We therefore suspend John N. Mayo from the practice of law in Florida for a period of one year from the date of this order under the above-stated conditions. Costs in the amount of $468.10 are assessed against respondent.
Jt, ⅛ go ordered.
BOYD, ÓVERTON, McDONALD and EHRLICH, JJ., concur.
EHRLICH, J., concurs specially with an opinion, in which OVERTON and Mc-DONALD, JJ., concur.
ADKINS, Acting Chief Justice, dissents with an opinion.